Citation Nr: 0507954	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  98-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, as secondary to service-connected chondromalacia 
patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1972 to December 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.  

This matter was previously before the Board in September 
2004, when it was remanded to schedule the veteran for a 
hearing.  In December 2004, he indicated that he no longer 
desired to appear for a hearing.  

During the pendency of this appeal, the jurisdiction of this 
matter was transferred from the RO in Oakland, California, to 
that of the RO in Boise, Idaho.


FINDINGS OF FACT

1. In August 1989, the Board denied the claim of service 
connection for a left knee disorder, as secondary to service-
connected chondromalacia patella of the right knee.  

2.  By rating action dated in September 1995, the RO 
determined that the veteran had not submitted new and 
material evidence with which to reopen the claim of 
entitlement to service connection for a left knee disorder, 
as secondary to service-connected chondromalacia patella of 
the right knee.  The veteran did not appeal this decision.

3.  Evidence received since the September 1995 RO decision 
does not bear directly and substantially upon the issue at 
hand, is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disorder, as secondary to service-connected 
chondromalacia patella of the right knee.

CONCLUSIONS OF LAW

1.  The September 1995 RO decision which did not reopen the 
claim of entitlement to service connection for a left knee 
disorder, as secondary to service-connected chondromalacia 
patella of the right knee, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the September 1995 RO 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
left knee disorder, as secondary to service-connected 
chondromalacia patella of the right knee, have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2004.  The veteran was 
told of what was required to substantiate his claim for 
secondary service connection and of his and VA's respective 
duties, and was asked to submit evidence and/or information 
in his possession to the RO.  

The RO was unable to provide initial pre-adjudicatory notice 
to the veteran because the VCAA had not yet been enacted at 
the time of the November 1997 rating decision.  Although the 
section 5103(a) notice provided to the veteran in March 2004 
was deficient as to its timing, that error was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as after receiving the content-
complying notice in March 2004, the veteran did not submit 
any additional information or evidence.  Accordingly, there 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, SSA records, and post-service VA and private 
treatment records, as discussed below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran has undergone 
numerous VA examinations, with the most recent in January 
2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence predates August 2001, the 
new regulatory criteria are not applicable.


Left knee disorder secondary to 
service-connected chondromalacia patella of the right knee

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In August 1989, the Board denied the veteran's claim of 
entitlement to service connection for a left knee disorder, 
as secondary to service-connected chondromalacia patella of 
the right knee.  The evidence of record at that time included 
private medical records from S. Thomas, M.D., dated in 
September 1986 which showed that the veteran had injured his 
left knee on July 28, 1986, when he stepped down from the 
axle of a tractor to get a tool which he had dropped.  He had 
reported jumping on his left leg and that the left knee had 
given way.  The veteran had apparent pain but did not seek 
treatment until August 1986.

Private medical records from J. R. Sohriakoff, M.D., dated 
from August 1986 to October 1986 showed that the veteran was 
treated for his left knee disorder.  He had reported that he 
had been standing in front of an axle tractor and had jumped 
down approximately two feet to the floor, turning his left 
knee.

A VA examination report dated in December 1986 showed that 
the veteran reported the incident wherein he jumped off the 
tractor, adding that because of weakness associated with his 
service-connected right knee disability, he threw his weight 
to the left knee when jumping off the tractor, resulting in 
its giving way.  The examiner opined that the statement that 
the veteran had a buckling or a giveway in the service-
connected knee, the right knee, has to be given credence and 
must be considered  in determining the liability for the left 
knee.  He added that without the incidences of the right 
knee, he believed that the veteran would still have had some 
trouble in the left knee.  He concluded that part of the 
problem in the left knee was due to the muscle weakness from 
the four operative procedures on the right knee, but not 
entirely.

By rating action dated in February 1987, the RO concluded 
that there were no facts evident to support a conclusion that 
the veteran would not have injured his left knee if not for 
his service-connected right knee disability.

A private medical record from J. L. Baldwin, M.D., dated in 
May 1988, showed that the veteran's left knee injury was 
primarily a traumatic dislocation as a result of his right 
knee instability.  He further supported the contention that 
the left knee injury was a result of the veteran's right knee 
problem.

In a decision dated in August 1989, the Board denied the 
veteran's claim holding that neither the treating physician 
in August 1986 nor veteran in his own statements at that time 
mentioned the right knee buckling or giving way in relation 
to the left knee injury.  As there was no evidence that the 
veteran had contemporaneous problems with his right knee 
prior to the left knee injury, the veteran's assertion was 
deemed to be speculative.  This decision is final.  See 38 
U.S.C.A. § 7104(a) (West 2004).  

Thereafter VA outpatient treatment records dated from August 
1987 to April 1995 showed continued intermittent treatment 
for the veteran's left knee disorder.

A VA examination report dated in May 1990 shows that the 
examiner opined, in pertinent part, that the veteran would 
probably have developed significant symptoms in the left knee 
eventually, even without the right knee problem.  However, 
the left knee problem probably came on sooner and more 
bothersome because of his difficulties in the right knee.  
This was said to be because of the collapsing of the right 
knee and the occasional limping relating to the right knee.

Private outpatient treatment records dated from July 1990 to 
August 1991 showed continued intermittent treatment for the 
veteran's left knee disorder.

A VA examination report dated in November 1991 shows that the 
examiner provided a diagnosis, in pertinent part, of left 
knee status post multiple surgeries on workman's compensation 
including patellectomy and surgical enlargement of the tibial 
tuberosity; continued pain and collapsing of the left knee 
diagnosed as degenerative arthritis; and enlargement of the 
tibial tuberosity done to reduce patellar problems, but was 
unsuccessful.  The examiner did not address the etiology of 
the left knee disorder.

A VA examination report dated in June 1995 shows that the 
examiner opined that historically, it was reasonable to 
assume that the veteran could have twisted the left knee, 
resulting in injury secondary to his right knee collapsing.  
There was no way to definitely prove that other than in an 
historical sense.  Certainly at this time he could not 
demonstrate significant instability in the knees, as the 
knees were in good repair and fairly functional.  He added 
that it was of concern that the veteran did continue to 
exhibit theatrical episodes of partial collapse of the knees 
in the office.

Also of record were copies of medical and administrative 
records from the Social Security Administration used in 
rendering a decision in a claim for disability benefits.  
Among those records were included copies of the medical 
evidence discussed above.  Additionally, a medical record 
from D. M. Dordevich, M.D., dated in November 1989, showed 
that the veteran reported his history of a right knee 
disability and also described the incident involving the left 
knee injury.  In providing a description of the incident to 
the examiner, the veteran did not attribute his fall 
associated with the left knee injury to his service-connected 
right knee disability.  The examiner did not address the 
etiology of the left knee disorder.

A private medical record from J. D. Ott, M.D., dated in 
January 1988, showed that the veteran had reported the 
respective histories of the right and left knee injuries, but 
did not associate the two disorder with each other.  Of note 
was that the veteran also reported a motor vehicle accident 
in December 1987 and a fall on the ice in December 1987 which 
the examiner indicated complicated the history.

By rating action dated in September 1995, the RO determined 
that the veteran had not submitted new and material evidence 
with which to reopen the previously finally denied claim of 
entitlement to service connection for a left knee disorder, 
as secondary to service-connected chondromalacia patella of 
the right knee.  The RO concluded that the additional medical 
evidence which was submitted did not provide an opinion that 
the veteran's left knee disorder was more likely than not 
related to his service-connected right knee disability.  The 
findings showed there was no way to definitively prove other 
than a historical sense.  The veteran was notified of this 
decision and of his appellate rights by letter dated October 
13, 1995.  He did not appeal this decision, thus it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

In response to an August 1995 statement, the veteran was 
notified by letter dated October 13, 1995, as to how to file 
a motion for reconsideration of the Board's August 1989 
decision.  No such motion was filed.  In December 1996, the 
veteran sought to reopen his claim.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Subsequent to the September 1995 rating action of the RO, VA 
outpatient treatment records dated from 1996 to 1997 show 
continued, intermittent treatment for the veteran's left knee 
disorder.

A VA examination report dated in September 1997 shows that 
the examiner reviewed the entire claims folder and medical 
history of the veteran in providing his assessment.  The 
examiner concluded that the veteran described the incident 
wherein he injured his left knee at that time as having 
jumped off a tractor and his left knee buckled.  The examiner 
added that the veteran did not mention any buckling of the 
right knee at all at that time.  The examiner opined that the 
causality of the veteran's left knee disorder, according to 
his own history, handwritten at the time of his injury, was 
that he stepped or jumped down from a tractor and his left 
knee gave way.  It was not caused by his right knee buckling.

In January 2003, the veteran submitted an additional 
statement reiterating his assertions as to the etiology of 
his left knee disorder.  He also included copies of VA, 
service, and private medical records already of record and 
discussed above.

A VA examination report dated in January 2004 shows that the 
examiner concluded that even if one were to expect that the 
right knee giving out caused injury to the left knee, that by 
itself should cause injury to the right knee as well, but 
that did not happen during the fall in 1986.  From the 
preponderance of the medical evidence, the examiner indicated 
that he had no reason to believe that the veteran injured his 
left knee due to his right knee giving out.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a left knee disorder, as secondary to service-
connected chondromalacia patella of the right knee.  Several 
copies of VA, service, and private medical records submitted 
by the veteran in January 2003 were already of record in 1995 
and are not new.  

Further, any new medical records showing a diagnosis of a 
left knee disorder are cumulative.  There was medical 
evidence before the RO in 1995 showing that the veteran 
suffered from such a disability.  
Medical records that do not mention a left knee disorder, 
even if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

The veteran's contentions that his left knee disorder is 
related to his service-connected right knee disorder are not 
new.  His statements are essentially a repetition of his 
previous assertions that were before the RO in 1995, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the etiology of any such condition are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

None of the new medical evidence relates the veteran's left 
knee disorder to his service-connected right knee disorder.  
To the contrary, the January 2004 VA examiner concluded that 
he had no reason to believe that the veteran injured his left 
knee due to his right knee giving out.  The September 1997 VA 
examiner's opinion was consistent with this finding.  To the 
extent that any medical care provider recorded the veteran's 
history of having injured his left knee as a result of his 
right knee, a bare transcription of lay history unenhanced by 
any additional medical comment by the examiner, is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Accordingly, even if new, the Board finds 
that these records are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the September 1995 RO rating decision is not 
new and material and does not serve to reopen the veteran's 
claim of entitlement to service connection for a left knee 


disorder, as secondary to service-connected chondromalacia 
patella of the right knee.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a left knee 
disorder, as secondary to service-connected chondromalacia 
patella of the right knee is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


